DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “validating each of the plurality of lipids, comprises identifying each lipid separately using a suitable method” which is unclear.. Regarding claim 18, the phrase "suitable" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "suitable"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5, 7, 17-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20110121172 to Savitski.
Claim 1, Savitski discloses a method of identifying a plurality of lipids in a sample that is profiled using a combined Liquid Chromatography-Mass Spectrometry (LC-MS) technique (Figs. 4 and 10, LC-MS system with LC stage 15 and mass analyser 45; ¶¶ [0072]-[0075], [0110]), comprising the steps of: a) providing a list of Liquid Chromatography-Mass Spectrometry (LC-MS)-based mass features (Figs. 4 and 10, LC-MS system with mass analyser 45 output to data processing system 55, Step 500; ¶¶ [0072]-[0075], [0102]-[0106]); b) deconvoluting said list of LC-MS-based mass features (Figs. 4 and 10, data processing system 55 deconvoluting output of mass analyser 45; ¶¶ [0072]-[0075]); c) inferring daughter ions from the deconvoluted list of LC-MS-based mass features (Figs. 4, 7 and 10, data processing system 55 matching fragment peaks to fragment masses; ¶¶ [0072]-[0075], [0102]-[0106]); d) identifying one or more parental exact masses from the inferred daughter ions (Figs. 4, 7 and 10, data processing system 55 matching fragment masses to parent/precursor masses, Step 600; ¶¶ [0069]-[0075], [0102]-[0106]);  e) scoring each of the one more parental exact masses based on the inferred daughter ions (Figs. 7-10, scoring parent/precursor masses; ¶¶ [0067]-[0075], [0089]-[0093]); f) determining characteristic mass features in response to the scoring of each of the one or more parental exact masses (Figs. 7-10, scoring for determining parent/precursor masses and m/z; ¶¶ [0030], [0049], [0061], [0067]-[0075], [0089]-[0093]); and g) determining each of the plurality of lipids based on the characteristic mass features thereof (Figs. 7-10, identifying parent/precursor ions; ¶¶ [0062], [0067]-[0075], [0094]-[0097], [0110]). 
Regarding Claim 2, Savitski discloses the step of validating the inferred daughter ions and/or the plurality of lipids (Fig. 10, using MS/MS to identify precursor and fragment spectra with high mass accuracy Step 100; ¶¶ [0025]-[0026], [0088], [0102]-[0106], Claim 1). 
Regarding Claim 4, Savitski discloses step c) comprises inferring common daughter ions, specific daughter ions or combinations thereof (Figs. 4, 7 and 10, data processing system 55 matching fragment peaks to fragment masses; ¶¶ [0072]-[0075], [0102]-[0106]). 
Claim 5, Savitski discloses the step of preparing the sample comprising the plurality of lipids, prior to step a) (Figs. 4 and 10, LC-MS system with LC sample preparer 5; ¶¶ [0072]-[0075], [0110]). 
Regarding Claim 7, Savitski discloses deconvoluting the list of LC-MS-based mass features comprises reconstructing individual spectra of each of the plurality of lipids (¶¶ [0027], [0066]-[0071], [0110]). 
Regarding Claim 17, Savitski discloses the step of validating each of the plurality of lipids comprises the step of selecting a lipid with a best parental exact mass score (Figs. 7-10, identifying parent/precursor ions from scores; ¶¶ [0062], [0067]-[0075], [0094]-[0097], [0110]). 
Regarding Claim 18, Savitski discloses validating each of the plurality of lipids, comprises identifying each lipid separately using a suitable method (Fig. 10, using MS/MS to identify precursor and fragment spectra with high mass accuracy Step 100; ¶¶ [0025]-[0026], [0088], [0102]-[0106], Claim 1).
Regarding Claim 19, Savitski discloses the suitable method is a tandem mass spectroscopy (MS.sup.2) technique (Fig. 10, using MS/MS to identify precursor and fragment spectra with high mass accuracy Step 100; ¶¶ [0025]-[0026], [0088], [0102]-[0106], Claim 1).
Regarding Claim 21, Savitski discloses use of the method of claim 1 to identify a plurality of lipids undergoing in-source fragmentation (Fig. 3, ion source 20, an atmospheric pressure electrospray source implies in-source fragmentation; ¶¶ [0046], [0110]).

Claims 3, 6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savitski as applied to claim 1 above, and further in view of US 20180350578 to Yip.
Regarding Claim 3, Savitski discloses the method according to claim 1, and further discloses step b) comprises deconvoluting intensity mass features in the list of LC-MS based mass features (Figs. 4, 7 and 10, data processing system 55 deconvoluting output of mass analyser 45 including mass, relative abundance and/or mass to charge ratio m/z; ¶¶ [0008], 
Regarding Claim 6, Yip discloses deconvoluting the list of LC-MS-based mass features of step b) comprises the steps of: b1) providing quality control (QC) samples at regular intervals (100 most recent mass spectra; ¶ [0065]); b2) providing a model of intensity drift based on the LC-MS-based mass features in the QC samples (temporal drift model based on 100 most recent mass spectra; ¶ [0065]); and b3) correcting the intensity mass features of said list of LC-MS-based mass features using the model of step b2) (correcting for temporal drift; ¶ [0065]).
Regarding Claim 8, Yip discloses reconstructing individual spectra of each of the plurality of lipids comprises the step of clustering the LC-MS-based mass features according to locations and intensity profiles along a retention time (RT) dimension to reconstruct the individual spectra (Figs. 1 and 12-13, intensity features A10-A13, ¶¶ [0008]-[0009], [0062], [0073]-[0077]), [0083]-[0085]).
Regarding Claim 9, Savitski discloses inferring the daughter ions comprises the step of matching mass-to-charge (m/z) values of the reconstructed individual spectra with a database to obtain a list of candidate exact-masses from which the one or more parental exact masses will be extracted (Figs. 4, 7 and 10, data processing system 55 matching fragment peaks to fragment masses and/or m/z values; ¶¶ [0009]-[0013], [0067]-[0075], [0102]-[0106]). 
Claim 10, Savitski discloses the database comprises an in-source fragment database, a specific adduct database or a combination thereof (Figs. 4, 7 and 10, data processing system 55 matching adduct corrected fragment masses to stored adduct corrected precursor masses; ¶¶ [0009]-[0013], [0067]-[0075], [0102]-[0106]).
Regarding Claim 11, Savitski discloses inferring the daughter ions further comprises a presumptive screening step (Figs. 4, 7 and 10, data processing system 55 matching fragment peaks to fragment masses and/or m/z values; ¶¶ [0009]-[0013], [0067]-[0075], [0102]-[0106]). 
Regarding Claim 12, Savitski discloses the presumptive screening step comprises iteratively assigning individual m/z values in each spectrum with a list of product ions to account for the inferred daughter ions absent in the database (Figs. 4, 7 and 10, data processing system 55 matching fragment peaks to fragment masses and/or m/z values; ¶¶ [0009]-[0013], [0067]-[0075], [0102]-[0106]; Note that there are many alternative databases, some of which may not contain the fragment values). 
Regarding Claim 13, Savitski discloses identifying the one or more parental exact masses further comprises the step of grouping all candidate exact masses in the list of candidate exact-masses into one or more groups of candidate exact-masses (Figs. 7-10, grouping mass spectra; ¶¶ [0088]-[0101]), each candidate exact-mass within a group having an exact-mass within an average spacing of less than two-times machine resolution of every candidate exact-mass in the group (Figs. 7-10, grouping mass spectra with 2 ppm mass accuracy; ¶¶ [0088]-[0101]). 
Regarding Claim 14, Savitski discloses scoring each of the one or more parental exact masses based on the inferred daughter ions comprises calculating a feature score based on the database m/z matching step and the presumptive screening step (Figs. 7-10, data processing system 55 scoring parent/precursor masses and/or m/z and matching fragment peaks to fragment masses and/or m/z values; ¶¶ [0009]-[0013], [0067]-[0075], [0089]-[0093], [0102]-[0106]).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savitski as applied to claim 1 above, and further in view of US 20020172961 to Schneider.
Regarding Claim 15, Savitski discloses the method according to claim 1, and further discloses determining each of the plurality of lipids based on characteristic mass features comprises the step of matching unique masses with a mass database (Figs. 7-10, identifying parent/precursor ions; ¶¶ [0062], [0067]-[0075], [0094]-[0097], [0110]). However, Savitski is silent regarding using an organism-specific mass database. Schneider discloses an organism-specific mass database (¶ [0118]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Savitski by providing using an organism-specific mass database as in Schneider in order to provide for greater accuracy.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savitski as applied to claim 2 above, and further in view of US 20140051113 to Stephenson.
Regarding Claim 16, Savitski discloses the method according to claim 2, but is silent regarding validating a lipid of the plurality of lipids comprises confirming that an ion annotation of a most intense mass feature corresponds to one of a preferred product-ion for a lipid class to which the lipid belongs. Stephenson discloses validating a lipid of the plurality of lipids comprises confirming that an ion annotation of a most intense mass feature corresponds to one of a preferred product-ion for a lipid class to which the lipid belongs (Confirming protein from most intense fragments; ¶¶ [0006], [0084]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Savitski by providing validating a lipid of the plurality of lipids comprises confirming that an ion annotation of a most intense mass feature corresponds to one of a preferred product-ion for a lipid class to which the lipid belongs as in Stephenson in order to provide for greater efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J BOLDUC/Primary Examiner, Art Unit 2852